Exhibit 10.1

 

LOGO [g83669g27d77.jpg]

May 25, 2019

Mr. David Meredith

[Address]

Re:    Terms of Employment

Dear David:

This letter agreement (this “Agreement”) will set forth the terms of your
employment relationship with Everbridge, Inc., and/or any present or future
parent, subsidiary or affiliate thereof (collectively, the “Company”). This
Agreement hereby supersedes any and all previous agreements relating to your
employment relationship with the Company. The terms of your position with the
Company are as set forth below and will be effective only upon, and subject to,
the signing of this Agreement and any other agreements or documentation required
hereunder, by you and the Company as of the Commencement Date referenced below.
Your new role shall commence on July 15, 2019 (the “Commencement Date”), unless
you and the Company mutually agree on an alternative date.

1.    Employment.

(a)    Title, Term and Duties. Subject to the terms and conditions of this
Agreement, the Company will employ you, and you will be employed by the Company,
as Chief Executive Officer (“CEO”), reporting to the Board of Directors of the
Company (the “Board”) through Jaime Ellertson, Chairman or his direct designate,
and such additional position or positions as the Board may determine in its sole
discretion. The term of your employment shall be three years ending on the third
anniversary of the Commencement Date, unless earlier terminated in accordance
with the terms hereof. On the third anniversary of the Commencement Date and on
each anniversary thereafter, your employment hereunder shall be automatically
extended for a one-year period, unless earlier terminated in accordance with the
terms hereof, and unless you or the Company shall have given written notice to
the other party of a desire that such automatic extension not occur, which
notice was given no later than sixty (60) days prior to the relevant anniversary
of the Commencement Date. You shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with your position and as further described in
Schedule 1 attached hereto. As long as you continue in your role as CEO, you
also will serve as a member of Board. The effective date of your joining the
Board will be the date of the Board’s approval of the appointment.

(b)    Full Time Best Efforts. For so long as you are employed hereunder, you
will devote substantially all of your business time and energies to the business
and affairs of the Company, and shall at all times faithfully, industriously and
to the best of your ability, experience and talent, perform all of your duties
and responsibilities hereunder. In furtherance of, and not in limitation of the
foregoing, during the term of this Agreement, you further agree that you shall
not render commercial or professional services of any nature, including as a
founder, advisor, or a member of a



--------------------------------------------------------------------------------

board of directors, to any person or organization, whether or not for
compensation, if such services would materially interfere with your duties under
this Agreement, without the prior approval of the Chairman in his sole
discretion; provided, however, that nothing contained in this Section 1(c) will
be deemed to prevent or limit your right to (i) serve on one for-profit board of
directors or advisory board to companies that do not compete with the Company on
your own personal time, unless otherwise agreed by the Board, (ii) manage your
personal investments on your own personal time or (iii) participate in
religious, charitable or civic organizations in any capacity on your own
personal time.

(c)    Location. Unless the parties hereto otherwise agree in writing, during
the term of this Agreement, you shall perform the services required to be
performed pursuant to this Agreement at the Company’s Burlington, Massachusetts
offices. In addition, the Company may, from time to time require you to travel
temporarily to other locations in connection with the Company’s business.

2.    Compensation. During the term of your employment with the Company, the
Company will pay you the following compensation:

(a)    Salary. As of the Commencement Date, you will be paid an annual salary of
Four Hundred and Fifty Thousand Dollars ($450,000.00), as may be increased from
time to time as part of the Company’s normal salary review process (the
“Salary”). The Salary shall be prorated for any partial year of employment on
the basis of a 365-day year. Your Salary will be subject to standard payroll
deductions and withholdings, and payable in accordance with the Company’s
standard payroll practice as it exists from time to time.

(b)    Expenses. During the term of your employment, the Company shall reimburse
you for all reasonable and documented expenses incurred by you in the
performance of your duties, under this Agreement in accordance with Company
policy.

(c)    Annual Performance Bonus. You will be eligible to earn an annual
performance bonus at the conclusion of each year of employment with the Company
(the “Annual Bonus”). The amount, award and timing of the payment of the Annual
Bonus shall be set forth in a Company Management Incentive Plan, established
each year by the Board, in its discretion or absent the establishment of such
Company Management Incentive Plan for any year of your employment by a separate
agreement between the Company and you. The Company’s Management Incentive Plan
for calendar year 2019 is set forth on Exhibit A attached hereto and for 2019,
your target is Three Hundred and Twenty-Five Thousand Dollars ($325,000).
Company Management Incentive Plans, if any, for subsequent years, shall be
provided to you by the Chairman. The Annual Bonus payable for calendar year 2019
shall not be prorated based on your Commencement Date.

(d)    Signing Bonus. You will be paid a signing bonus (the “Signing Bonus”) of
One Hundred Thousand Dollars ($100,000) within thirty (30) days of the execution
of this Agreement. If you do not commence employment with the Company for any
reason or you voluntarily terminate, which shall not include termination for
Good Reason, your employment with the Company on or before twelve (12) months
from the payment date, you will be responsible for promptly reimbursing the
Company for the full amount of the Signing Bonus.

 

2



--------------------------------------------------------------------------------

(e)    Market Adjustment. You will receive a market adjustment payment (the
“Market Adjustment Payment”) of One Hundred and Forty-Five Thousand Dollars
($145,000.00) to assist you with the higher cost of living in the greater Boston
area. This one-time Market Adjustment Payment will be made within ten (10) days
after the Commencement Date. If you voluntarily terminate your employment with
the Company, other than for Good Reason, on or before twelve (12) months from
the payment date, you will be responsible for promptly reimbursing the Company
for the full amount of the Market Adjustment Payment.

(f)    Restricted Stock Units and Performance Stock Units. Effective July 1,
2019, you will be granted 100,000 Restricted Stock Units (RSUs) and 100,000
Performance Stock Units (PSUs) under the Company’s 2016 Equity Incentive Plan
(the “Equity Plan”). As an additional incentive, the Company will provide an
additional grant in July 2020 of 15,000 RSUs and 15,000 PSUs if the Company has
achieved cumulatively 95% or greater of its quarterly plan for each of your
first four quarters as CEO. The RSUs will vest over three years at 33.3% per
year, starting on the first anniversary of the last day of the month in which
the Commencement Date occurs, provided that, (i) there has not been a
termination of Continuous Service (as defined in the Company’s 2016 Equity
Incentive Plan) as of each such date and (ii) if this Agreement is not renewed
for at least one year after the expiration of the initial three-year term, then
this Agreement shall be automatically extended to terminate on the third vesting
date of the initial 100,000 RSU grant. The PSUs will vest according to the PSU
vesting schedule included as Exhibit B. If there is a Change in Control (as
defined in the Equity Plan) during the initial three-year employment term, then
the vesting of any of the foregoing RSUs and PSUs shall be accelerated as
follows: i) for the percentage of shares equal to the number of months of
full-time employment as of the date of employment termination divided by thirty
six (i.e., number of months of employment divided by 36), as well as, ii) the
additional amount of 50% of all of your unvested (as of the date of termination
of employment after the acceleration granted in (i) above), the RSUs and PSUs
shall vest in full. In addition, in the event that, within twelve (12) months
following a Change in Control (as defined in the Equity Plan), there is an
Involuntary Termination of Service (as defined in the Equity Plan) or you resign
for Good Reason (as defined in Section 3(f) below), then any RSUs and PSUs that
remain unvested as of such termination date will vest as of such termination
date, subject to the provisions of, and as more fully described in, the
applicable PSU or RSU Grant Notice.

(g)    Employee Benefits. As an employee of the Company, you will be eligible to
participate in such Company-sponsored benefits and programs as are made
generally available to other employees of the Company. This includes paying for
your portion of healthcare coverage and same 401(k) match as other Company
employees. You will receive the same cell phone stipend as other Everbridge
executives. In addition, you will be entitled to (i) annually accrue vacation
and/or sick time in accordance with the Company’s vacation policy at a rate of
25 days annually. As part of the SMT benefit package you will be eligible for
business class travel for trips when a flight exceeds 4 hours elapsed time. The
Company reserves the right to change or eliminate any benefit plans at any time,
upon notice to you.

3.    Separation Benefits. You shall be entitled to receive separation benefits
upon termination of employment only as set forth in this Section 3; provided,
however, that in the event you are entitled to any severance pay under a
Company-sponsored severance pay plan, any such severance pay to which you are
entitled under such severance pay plan shall reduce the amount of severance pay
to which you are entitled pursuant to this Section 3. In

 

3



--------------------------------------------------------------------------------

all cases, upon termination of employment you will receive payment for all
salary and unused vacation accrued as of the date of your termination of
employment, and your benefits will be continued under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination and in accordance with applicable law. In
furtherance of, and not in limitation of the foregoing, but without duplication,
during the period wherein which you shall be receiving Separation Payments in
accordance with the provisions of Section 3(d) hereof (the “Severance Period”),
then the Company shall, at its election, either (i) continue to pay for your
health benefits under the Company’s sponsored health care program in which you
were enrolled and eligible to receive benefits prior to your termination of
employment, or (ii) pay for your health coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), in each case, for the Severance Period,
when such premiums are due and owing.

(a)    Voluntary Resignation. If you voluntarily elect to terminate your
employment with the Company (other than under the circumstances described in
Section 3(c) below), you shall not be entitled to any separation benefits.

(b)    Termination for Cause. If the Company or its successor terminates your
employment for Cause (as defined below) then you shall not be entitled to
receive any separation benefits.

(c)    Termination for Death or Disability. If your employment with the Company
is terminated by reason of death or disability, then, as a severance benefit,
the Company shall continue to pay one-twelfth (1/12th) of your Salary for a
period of three (3) months, in accordance with the Company’s normal payroll
schedule and policy in effect from time to time. For purposes of this section,
“Disability” shall mean your inability to perform your duties under this
Agreement because you have become permanently disabled within the meaning of any
policy of disability income insurance covering employees of the Company then in
force. In the event the Company has no policy of disability income insurance
covering employees of the Company in force when you become disabled, the term
“Disability” shall mean your inability to perform your duties under this
Agreement by reason of any incapacity, physical or mental, which the Board,
based upon medical advice or an opinion provided by a licensed physician
acceptable to the Board, determines to have incapacitated you from
satisfactorily performing all of your usual services for the Company for a
period of at least ninety (90) days during any twelve (12) month period (whether
or not consecutive) and is expected to continue to incapacitate you thereafter,
not including any time during which you were on medical leave required by
federal or state law. Based upon such medical advice or opinion, the
determination of the Board shall be final and binding and the date such
determination is made shall be the date of such Disability for purposes of this
Agreement.

(d)    Involuntary Termination. Subject to the provisions of Section 5 hereof,
if your employment is terminated by the Company other than for Cause or by you
for Good Reason which shall also be deemed an involuntary termination by the
Company then, as a severance benefit, the Company shall (a) continue to pay you
an amount equal to one-twelfth (1/12th) of your Base Salary for twelve
(12) months, (b) any pro-rated bonus earned to date per the Company’s Management
Incentive Plan, and (c) during the initial three-year employment term,
accelerate the vesting of any of the RSUs and PSUs granted pursuant to
Section 2(f) above as follows: i) for the percentage of shares equal to the
number of months of full-time employment as of the date of employment
termination divided by thirty six (i.e., number of months of employment divided
by 36), as well as, ii) the additional amount of 50% of all of your unvested (as
of the date of termination of employment after the acceleration granted in
(i) above), RSUs and PSUs shall vest in full.

 

4



--------------------------------------------------------------------------------

(e)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
any of the following: (i) acts of moral turpitude, fraud or dishonesty that
involve the assets of the Company, its customers, suppliers or affiliates;
(ii) the conviction of, or a pleading of guilty or nolo contendere to, a felony
other than involving a traffic related infraction; (iii) use of narcotics,
liquor or illicit drugs in a manner that has had a detrimental effect on the
performance of your duties; (iv) willfully and repeatedly neglecting your duties
to the Company; (v) engaging in any personal conduct which, after an
investigation by a neutral third party law firm, is determined to be
discriminatory or harassing toward other Company employees; or (vi) engaging in
any conduct which breaches a material provision of this Agreement or the
Inventions Agreement (as defined below).

(A)    Cause shall only exist where the Company has provided you with written
notice of the alleged problem or violation of this Agreement or the Inventions
Agreement, and you shall have failed to cure such condition to the reasonable
satisfaction of the Company within ten (10) business days. In making any
determination that Cause exists, the Board shall act fairly and in good faith
and shall give you an opportunity to appear and be heard at a meeting of the
Board or any committee thereof and present evidence on your behalf. For any
termination pursuant to (e)(i), (e)(v) or (e)(vi) of Section 3, the Company must
have reasonable, specific evidence to establish that such conduct has occurred
or “Cause” shall not exist. For the avoidance of doubt, and notwithstanding
anything herein contained to the contrary, in the event that (x) any of the
conditions specified in Section (e)(i) through (e)(vi) of Section 3 shall have
occurred, and (y) the Company has unimpeachable evidence to establish that such
conduct has occurred, and (z) the conduct shall not be of a nature that is
capable of cure, then the Company shall not be required to provide you any cure
period in respect thereof.

(f)    “Good Reason” shall mean (A) a material reduction or diminution in your
authority, duties, responsibilities, title or position with the Company or any
successor thereto without your consent, (B) a material breach by the Company of
its contractual obligations to you, (C) a material reduction in your Base Salary
of more than ten percent (10%) or a material reduction in your benefits, without
your written consent, other than a reduction in salary or benefits with respect
to management-level employees of the Company generally, (D) the relocation,
without your written consent, of your principal workplace to a geographic
location that is more than fifty (50) miles from the Company’s place of business
in Burlington, Massachusetts, or (E) failure of any successor to the Company to
assume and agree to perform substantially all of the Company’s obligations
pursuant to the terms and conditions of this Agreement. In order to resign for
Good Reason, you must provide written notice to the Company within 30 days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for your resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, you must resign from all positions you then hold with
the Company not later than 90 days after the expiration of the cure period.

4.    Mitigation. You shall not be required to mitigate the amount of any
payment or benefits provided for in this Agreement by seeking other employment
or otherwise. Further, the amount of any payment or benefits provided for in
this Agreement shall not be reduced by any compensation earned by you as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company or otherwise.

 

5



--------------------------------------------------------------------------------

5.    Conditions to Receipt of Severance or other Benefits Pursuant to this
Agreement.

(a)    Release of Claims Agreement. Notwithstanding anything herein contained to
the contrary, the receipt of any severance or other benefits pursuant to
Section 3(d) of this Agreement (the “Separation Payments”) is subject to your
signing and not revoking a separation agreement and release of claims, based on
the Company’s standard form release, of any and all claims you may have against
the Company and its officers, employees, directors, parents and affiliates, in
substantially the form attached hereto on Exhibit C (the “Release”), which must
become effective and irrevocable no later than the sixtieth (60th) day following
the termination of employment (the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, you will forfeit any
rights to Separation Payments or benefits under this Agreement. No Separation
Payments and benefits under this Agreement will be paid or provided until the
Release becomes effective and irrevocable, and any such Separation Payments and
benefits otherwise payable between the date of your termination of employment
and the date the Release becomes effective and irrevocable will be paid on the
date the Release becomes effective and irrevocable.

(b)    Continued Compliance with Agreements. Provided that the Company remains
in compliance with its obligations then applicable following termination of the
Agreement, your receipt of any Separation Payments or other benefits pursuant to
this Agreement will be subject to and contingent upon your continued compliance
following the date of your termination with the terms of this Agreement then
applicable, the Inventions Agreement and the Release, notwithstanding anything
herein contained to the contrary.

6.    Confidential and Proprietary Information.

(a)    Confidential Information and Inventions Agreement. As a condition to the
execution and effectiveness of this Agreement, you agree to abide by, the
Company’s Confidential Information and Inventions Agreement which you previously
executed (the “Inventions Agreement”). In furtherance, and not in limitation of
the provisions thereof, you agree, during the term hereof and thereafter, that
you shall take all steps reasonably necessary to hold the Company’s proprietary
information in trust and confidence, will not use proprietary information in any
manner or for any purpose except in connection with the performance of your
services to the Company, and will not (other than in the performance of the
services to the Company as herein contemplated) disclose any such proprietary
information to any third party without first obtaining the Company’s express
written consent on a case-by-case basis.

(b)    Third Party Information. You understand that the Company has received,
and will in the future receive, from third parties confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and use it only for certain limited purposes
(the “Third Party Information”). To the extent consistent with the Company’s
duties heretofore described, you agree to hold Third Party Information in
confidence and not to disclose to anyone (other than the Company’s personnel who
need to know such information in connection with their work for the Company) or
to use, except in connection with the performance of your services to the
Company, Third Party Information unless expressly authorized in writing by an
officer of the Company.

 

6



--------------------------------------------------------------------------------

(c)    Whistleblower Exception. Notwithstanding any provision of this Agreement
to the contrary, including but not limited to this Section 6, you may report
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, and any agency Inspector General, or make other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need the prior authorization from the Company to make
any such reports or disclosures and you are not required to notify the Company
that you have made such reports or disclosures.

7.    Covenant Not to Compete. During the longer of (a) a period of two years
beginning on the Commencement Date, or (b) the duration of your employment with
the Company plus two years following the termination thereof, you shall not,
directly or indirectly (whether as an employer, operator, agent, independent
contractor, consultant, owner, director, officer, shareholder, investor, partner
(general or limited), joint venturer or any other relationship or relationships
similar to any of the foregoing), anywhere in the world do the following:

(a)    Restriction on Competitive Activities. Engage in any activities, perform
any services or conduct, have an interest in or participate in any businesses
that are competitive with any part of the business of the Company, whether as
currently conducted or as currently planned to be conducted, providing critical
event management software as a service (including mass notification, IT
alerting, IoT alerting, risk data collection and analysis, crisis management,
and related applications) plus any other business in which the Company makes a
substantial future investment and is generating revenue (collectively, the
“Business”), including without limitation, develop, create, license, sell,
distribute or otherwise commercially exploit any product, service or methodology
that has the same principal function or features as the Company’s proprietary
software products and related services that constitute the Business.

(b)    No Solicitation of Customers. Solicit or divert away or attempt to
solicit or divert away any customer of the Company in an effort to provide
products or services to such customer which are competitive with the Business.

(c)    Restrictions on Relationships Involving Competitive Activities. Be
engaged by, employed by, consult with, own any capital stock of, or have any
financial interest of any kind in, any individual, person or entity, which
conducts a business that is competitive with any part of the Business.
Notwithstanding the preceding sentence, you may own, for investment purposes
only, up to 1% in the aggregate of the outstanding stock or other equity
interest of any entity that is competitive with the Business.

8.    Covenant Not to Solicit. During the longer of (a) a period of one year
beginning on the Commencement Date, or (b) the duration of your employment with
the Company plus one year following the termination thereof, you shall not,
directly or indirectly (whether as an employer, operator, agent, independent
contractor, consultant, owner, director, officer, shareholder, investor, partner
(general or limited), joint venturer or any other relationship or relationships
similar to any of the foregoing), anywhere in the world do the following:

 

7



--------------------------------------------------------------------------------

(a)    Restrictions on Relationships Involving Solicitation. Cause, induce,
solicit, recruit, hire or encourage or attempt to cause, induce, solicit,
recruit, hire or encourage any person or entity that prior to the date hereof
was an employee, subcontractor, contractor, agent, distributor, licensee,
licensor or supplier of the Company to terminate, or otherwise change in any
manner adverse to the Company or any of its affiliates, its relationship with
the Company, or, hire or attempt to hire any person employed by the Company or
any of its affiliates, provided that you may hire such employee if such
employee’s employment with the Company or any of its affiliates has been
terminated prior to date of hire by you.

9.    Arbitration.

(a)    Agreement to Arbitrate. Except as provided for any action arising out of
any violation of the Inventions Agreement or as set forth in clause (b) below
addressing excluded claims and remedies, you and the Company both agree that any
disputes of any kind whatsoever arising out of or relating to the termination of
your employment with the Company, including any breach of this Agreement, shall
be subject to final and binding arbitration.

(b)    Excluded Claims, Relief and Enforcement. You understand that this
Agreement does not prohibit you from pursuing an administrative claim with a
local, state, or federal administrative body such as the Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission, the
National Labor Relations Board, or the Workers’ Compensation Board, or the
Department of Unemployment Assistance for unemployment benefits. This Agreement
does not preclude the Company or you from pursuing court action regarding any
claims arising out of any breach of the Inventions Agreement or other claims not
otherwise resulting from, or arising out of, the termination of your employment
with the Company. Nothing in this Agreement prohibits either party from seeking
injunctive or declaratory relief from a court of competent jurisdiction. Either
the Company or you may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, with the exception of
claims set forth in this clause or arising out of the Inventions Agreement, or
which are asserted in any court or administrative action as an affirmative
defense, counterclaim, cross-claim, third party or other claim, neither party
shall initiate or prosecute any lawsuit or claim in anyway related to any
arbitrable claim, including without limitation any claims as to the making,
existence, validity, or enforceability of the agreement to arbitrate.

(c)    Procedure. You agree that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
employment arbitration rules and procedures (the “JAMS Rules”), which are
available at www.jamsadr.com/rules-employment-arbitration. A neutral and
impartial arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions related to
discovery, prior to any arbitration hearing. You also agree that the arbitrator
shall have the power to award any remedies available under applicable law. In
the event that either party to this Agreement rejects a written offer to
compromise from the other party, and fails to obtain a more favorable judgment
or award, the arbitrator may award attorneys’ fees and

 

8



--------------------------------------------------------------------------------

costs to the party that made the offer to compromise in an amount that the
arbitrator deems appropriate, taking into consideration the attorneys’ fees and
costs (including expert fees) actually incurred and reasonably necessary to
defend or prosecute the action. The arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law. You understand that the Company will pay the costs and fees of the
arbitration that you initiate, but only those fees over and above the costs you
would have incurred had you filed a complaint in a court of law. You and the
Company agree that the arbitrator shall prepare a written decision containing
the essential findings and conclusions on which the award is based. You and the
Company agree that any arbitration under this Agreement shall be conducted in
Boston, Massachusetts.

(d)    Exclusive and Final Remedy. Except as provided by the JAMS Rules and this
Agreement, arbitration shall be the sole, exclusive and final remedy for any
dispute between you and the Company. Accordingly, except as provided for by the
JAMS Rules and this Agreement, neither you nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration. Nothing in
this Agreement or in this provision is intended to waive the provisional relief
remedies available under the JAMS Rules.

(e)    Prohibition of Group Actions. Claims must be brought in your individual
capacity, not as a representative or class member in any purported class or
representative proceeding. The arbitrator shall not consolidate claims of
different employees into one proceeding, nor shall the arbitrator have the power
to hear arbitration as a class action.

(f)    Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and have asked any questions needed for you to
understand the terms, consequences, and binding effect of this Agreement and
fully understand it, including that you are waiving your right to a jury trial.
Finally, you acknowledge that you have been advised by the Company to seek the
advice of an attorney of your choice before signing this Agreement and you agree
that you have been provided such an opportunity.

10.    General.

(a)    Entire Agreement, Amendment and Waiver. This Agreement, together with the
other agreements specifically referred to herein, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, including but not limited to the offer
letter between you and the Company dated May 16, 2019. The terms and provisions
of this Agreement may be modified or amended only by written agreement executed
by the parties hereto. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. Each
such waiver or consent will be effective only in the specific instance and for
the purpose for which it was given, and will not constitute a continuing waiver
or consent.

 

9



--------------------------------------------------------------------------------

(b)    Notices. Any notice, request, instruction or other document required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) three (3) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (c) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the party to be
notified at the following address of such party or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto in accordance with the provisions hereof:

 

                   If to the Company:                Everbridge, Inc.         25
Corporate Drive         Burlington, MA 01803         Attention: Chairman     
with a copy to:    Everbridge, Inc.         25 Corporate Drive        
Burlington, MA 01803         Attention: General Counsel      If to you:    David
Meredith         [ADDRESS]   

(c)    Availability of Injunctive Relief. The parties hereto agree that,
notwithstanding anything to the contrary herein contained, any party may
petition a court for injunctive relief where either party alleges or claims a
violation of this Agreement or the Inventions Agreement or any other agreement
regarding trade secrets, confidential information, noncompetition,
non-solicitation or assignment of inventions. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorney’s fees.

(d)    Assignment. The Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which you are
principally involved. You may not assign your rights and obligations under this
Agreement without the prior written consent of the Company.

(e)    Governing Law. This Agreement, and the rights and obligations of the
parties hereunder, will be construed in accordance with and governed by the law
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

(f)    Taxes. All payments to you under this Agreement shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.

(g)    Severability. The finding by an arbitrator or a court of competent
jurisdiction of the unenforceability, invalidity or illegality of any provision
of this Agreement shall not render any other provision of this Agreement
unenforceable, invalid or illegal. Such arbitrator or court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision which most accurately represents
the parties’ intention with respect to the invalid or unenforceable term or
provision. If moreover, any one or more of the provisions contained in this
Agreement will for any reason be held to be excessively broad as to duration,
geographic scope, activity or subject, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it will then appear.

 

10



--------------------------------------------------------------------------------

(h)    Interpretation; Construction. The headings set forth in this Agreement
are for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel to the Company, but
you have been encouraged to consult with, and have consulted with, your own
independent counsel and tax advisors with respect to the terms of this
Agreement. The parties acknowledge that each party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

(i)    Return of Company Property. Upon termination of this Agreement or earlier
as requested by the Company, you shall deliver to the Company any and all
equipment, and, at the election of the Company, either deliver or destroy, and
certify thereto, any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies, extracts and
summaries thereof, and any other material containing or disclosing any Third
Party Information or Proprietary Information (as defined in the Inventions
Agreement) of the Company.

(j)    Survival. The provisions of Sections 3, 5, 6, 7, 8 and 9, and the
provisions of the Inventions Agreement, shall survive termination of this
Agreement.

(k)    Representations and Warranties. By signing this Agreement, you represent
and warrant that (i) you are not restricted or prohibited, contractually or
otherwise, from entering into and performing each of the terms and covenants
contained in this Agreement, and (ii) your execution and performance of this
Agreement shall not violate or breach any other agreements between you and any
other person or entity, and (iii) you have provided the Company with copies of
any written agreements presently in effect between you and any current or former
employer. You further represent and warrant that you will not, during the term
hereof, enter into any oral or written agreement in conflict with any of the
provisions of this Agreement, the agreements referenced herein and the Company’s
policies.

(l)    Confirmation of Employment Status. Prior to your first day of employment
with the Company, and as a condition to such employment, you shall provide the
Company with documentation of your eligibility to work in the United States, as
required by the Immigration and Reform and Control Act of 1986.

(m)    Trade Secrets of Others. It is the understanding of both the Company and
you that you shall not divulge to the Company and/or its subsidiaries any
confidential information or trade secrets belonging to others, including your
former employers, nor shall the Company seek to elicit from you any such
information. Consistent with the foregoing, you shall not provide to the Company
and/or its affiliates, and the Company and/or its affiliates shall not request,
any documents or copies of documents containing such information.

(n)    Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

(o)    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

 

11



--------------------------------------------------------------------------------

EVERBRIDGE, INC.

Executive Employment Agreement — Counterpart Signature Page

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

 

Very truly yours, EVERBRIDGE, INC. By:   /s/ Jaime Ellertson Name:   Jaime
Ellertson Title:   Chairman & CEO Date:   May 30, 2019

 

ACCEPTED AND AGREED TO BY: /s/ David Meredith David Meredith May 25, 2019

 

 

12



--------------------------------------------------------------------------------

Schedule 1

Duties and Responsibilities

 

  •  

Define, in conjunction with the Board, the forward-looking vision and growth
strategy for Everbridge and lead its overall execution

 

  •  

Be a visible presence for Everbridge in the market and generate positive
exposure as a thought leader among customers, partners, stakeholders, the media,
analysts and the general public

 

  •  

Maintain healthy and predictable Everbridge growth by establishing and
consistently meeting execution milestones related to the Company’s operating and
financial plans

 

  •  

Identify and capitalize on opportunities to accelerate Everbridge’s growth
trajectory through people, customer service, product innovation, strategic
partnerships and M&A

 

  •  

As necessary, refine the business model and go-to-market strategies as
Everbridge continues to evolve into new growth areas and further establishes
itself as the global leader in the market

 

  •  

Maintain a corporate culture at Everbridge that is a competitive advantage and
visible to customers, partners and employees

 

  •  

Provide overall leadership in the organization, working across all aspects and
functions of the business



--------------------------------------------------------------------------------

Exhibit A

Everbridge, Inc.

2019 Management Incentive Plan

Introduction

The 2019 Management Incentive Plan (“The Plan”) is designed as an incentive to
participants to perform at their most effective level, as a reward for strong
performance and as a way of sharing in the success of the Company. The Plan is
designed to be self-funded and is incorporated in the business targets and
budgets.

The Plan is one element of Everbridge’s total compensation package, inclusive of
base salary, equity, benefits and other variable compensation plans. The Plan is
designed to reward high performance – corporate, team and individual. Awards
payable under the Plan will be determined through a combination overall bonus
pool funding which will be based upon predefined corporate financial objectives
and achievement of specific team and individual/development goals.

This Plan is CONFIDENTIAL, and details may not be disclosed by any participants.

Eligibility for Participation

Designated employees (“Participants”) are eligible for inclusion in The Plan for
the calendar year January 1, 2019 to December 31, 2019. Participation in The
Plan is at the discretion of the Company. Employees considered for participation
include management level employees and individual contributors in functions who
meet established criteria. Eligibility for participation is not automatic and
will be reviewed annually.

Participation for new hires designated as eligible to participate will be
pro-rated based on days in The Plan during the plan year.

There is no contractual commitment on the part of the Company in relation to
future years of participation and in this respect the Plan does not confer
on any employees any rights to future participation, future employment, or give
rise to any cause of action against the Company.

Operation of The Plan

For each Participant a fixed cash amount will be specified for the purposes of
participation in The Plan. The overall Plan funding will be based on the
achievement of corporate targets and/or business unit/departmental business
plans. Individual bonus achievement will be based upon achievement of team,
individual and development-based performance goals as agreed to by you and your
manager and maintained within Reflektive. A copy of the business plan will be on
file with the Human Resources Department and each participant will be provided a
copy.

Each participant must sign a copy of The Plan document acknowledging that the
document was reviewed.

Everbridge management reserves the right to modify the Plan at any time.
Notification of changes to the Plan will be made in writing to affected
participants. Changes may be made to the Plan periodically in order to revise
goals, update strategies or correct errors.

Performance against business targets will be assessed at the end of the fiscal
year once all financial results of the Company have been prepared and approved.
Everbridge management will have the discretion to adjust, up or down, any
employee’s payout based on subjective assessment of the employee’s individual
performance throughout the year. Any adjustment to individual bonus target will
not increase the overall bonus pool funding relative to the level of achievement
of the Company.



--------------------------------------------------------------------------------

All metrics will be measured independently. For most Plan elements, a minimum
threshold between 85-90% must be achieved for each element to be qualified for
payout. If any individual element is not achieved, other elements of the plan
may still payout, if the requisite minimum threshold is met.

Payment

Bonus payments will be made annually after the official close of the operating
year, estimated to occur no later than May of the year following. Payment will
be made to each participant provided that the participant:

 

  •  

Has not given notice to resign employment before any payment is made, and

 

  •  

Remains an active employee at the time of payout.

Any payment to which participants in the following categories may be entitled
will be pro-rated:

 

  •  

Employees whose eligibility for participation in The Plan begins after
January 1, 2019, or

 

  •  

Employees who are transferred to another position, business unit, department or
group within the Company during the plan year and their new position does not
qualify them as eligible to participate in The Plan.

 

  •  

Employees who transfer to a position and become eligible to participate in the
Plan during the plan year.

Any payment in whole or in part shall be made through the Company’s normal
payroll process and will be net of any appropriate Income Tax, Social Security
Contributions or other relevant deductions.

The Chief Executive Officer and Board of Directors of Everbridge, Inc. reserves
the right to amend the plan at any time based on business conditions.

Contractual Status

Payments under The Plan are not contractual. No legally enforceable right to
payment will arise under The Plan, nor any right to compensation or damages for
non-payment as a result of the termination of employment (however caused), or
for any other reason.

The Plan is not a guarantee of employment for a definite period of time. The
participant acknowledges and understands that she or he, or Everbridge, may
terminate the employment relationship at any time with or without cause.

The Plan terminates, for the participant, on the date the participant’s
employment with Everbridge is terminated.

This Plan shall be construed and governed in accordance with the laws of the
Commonwealth of Massachusetts.

Validity

The Plan is valid only for the calendar year January 1, 2019 – December 31,
2019. At the expiration of this Plan, Everbridge will establish a new Plan for
Participants.



--------------------------------------------------------------------------------

Exhibit B

Vesting Schedule

At the end of the fiscal quarter ended immediately after the second anniversary
of the Grant Date (the “First Measurement Date”), up to sixty-two and one-half
percent (62.5%) of the Shares subject to this Award will become eligible to vest
based on the compound annual growth rate (the “CAGR”) achieved during the eight
fiscal quarters preceding the most recent fiscal quarter. At the end of the
fiscal quarter ended immediately after the third anniversary of the Grant Date
(the “Second Measurement Date”), up to an additional sixty-two and one-half
percent (62.5%) of the Shares subject to this Award will become eligible to vest
based on the CAGR achieved during the twelve fiscal quarters preceding the most
recent fiscal quarter. In each case, the CAGR shall be determined based on the
Company’s consolidated revenue during each such quarter, as reported in the
Company’s consolidated financial statements. Any such vesting will take place on
the date that the Company files its Form 10-Q or Form 10-K for the applicable
Measurement Date. The number of shares vested as of either measurement date
shall be determined with reference to the following table:

 

REVENUE GROWTH

  

PSU VESTING

  

LINEAR INTERPOLATION VESTING

<20%

   0%    No linear interpolation vesting

20% to 25%

   5% to 12.5%    1.5% increased vesting for every 1% above 20%

25% to 30%

   12.5% to 25%    2.5% increased vesting for every 1% above 25%

30% to 35%

   25% to 50%    5% increased vesting for every 1% above 30%

40%

   62.5%    Cliff vesting of added 12.5% of PSUs (no linear vesting)

For the avoidance of doubt, only up to 62.5% of the Shares may vest on either
the First Measurement Date or the Second Measurement Date. The PSUs shall expire
with respect to any Shares not vested as of the Second Measurement Date.



--------------------------------------------------------------------------------

Exhibit C

Form of Release Agreement

This Release Agreement (“Release” or “Agreement”) is made by and between
___________________ (“you”) and Everbridge, Inc. (the “Company”). A copy of this
Release is an attachment to the Employment Agreement between the Company and you
dated _________________ _______, 20___ (the “Employment Agreement”). Capitalized
terms not defined in this Agreement carry the definition found in the Employment
Agreement.

1.    Separation Payments. In consideration for your execution, return and
non-revocation of this Release on or after the date your employment
is terminated (the “Separation Date”), the Company will provide you with the
Separation Payments described in Section 3(d) of the Employment Agreement:

2.    Compliance with Section 409A. The Separation Payments offered to you by
the Company are payable in reliance on Treasury Regulation
Section 1.409A-1(b)(9) and the short term deferral exemption in Treasury
Regulation Section 1.409A-1(b)(4). For purposes of Code Section 409A, your right
to receive any installment payments (whether pay in lieu of notice, Separation
Payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment shall at
all times be considered a separate and distinct payment. All payments and
benefits are subject to applicable withholdings and deductions.

3.    Release. In exchange for the Separation Payments and other consideration,
to which you would not otherwise be entitled, and except as otherwise set forth
in this Agreement, you, on behalf of yourself and, to the extent permitted by
law, on behalf of your spouse, heirs, executors, administrators, assigns,
insurers, attorneys and other persons or entities, acting or purporting to act
on your behalf (collectively, the “Employee Parties”), hereby generally and
completely release, acquit and forever discharge the Company, its parents and
subsidiaries, and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law (individually
a “Claim” and collectively “Claims”). The Claims you are releasing and waiving
in this Agreement include, but are not limited to, any and all Claims that any
of the Company Parties:

 

  •  

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

  •  

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Massachusetts Fair Employment Practices
Act; the Massachusetts Civil Rights Act; the Massachusetts Equal Rights Act; the
Massachusetts Labor and Industries Act; the Massachusetts Privacy Act; the
Massachusetts Maternity Leave Act; the Massachusetts Small Necessities Leave
Act; the Employee Retirement Income Security Act; the Employee Polygraph
Protection Act; the Worker Adjustment and Retraining Notification Act; the Older
Workers Benefit Protection Act; the anti-retaliation provisions of the
Sarbanes-Oxley Act, or any other federal or state law regarding whistleblower
retaliation; the Lilly Ledbetter Fair Pay Act; the Uniformed Services Employment
and Reemployment Rights Act; the Fair Credit Reporting Act; and the National
Labor Relations Act; and



--------------------------------------------------------------------------------

  •  

has violated any statute, public policy or common law (including, but not
limited to, Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this Release is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation laws.
Nothing in this Agreement shall prevent you from filing, cooperating with, or
participating in any proceeding or investigation before the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal government agency, or
similar state or local agency (“Government Agencies”), or exercising any rights
pursuant to Section 7 of the National Labor Relations Act. You further
understand this Agreement does not limit your ability to voluntarily communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, you
are otherwise waiving, to the fullest extent permitted by law, any and all
rights you may have to individual relief based on any Claims that you have
released and any rights you have waived by signing this Agreement. If any Claim
is not subject to release, to the extent permitted by law, you waive any right
or ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a Claim in which any of the Company Parties is a
party. This Agreement does not abrogate your existing rights under any Company
benefit plan or any plan or agreement related to equity ownership in the
Company; however, it does waive, release and forever discharge Claims existing
as of the date you execute this Agreement pursuant to any such plan or
agreement.

4.    Your Acknowledgments and Affirmations. You also acknowledge and agree that
(i) the consideration given to you in exchange for the waiver and release in
this Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a Claim. You affirm that all of the decisions of the Company
Parties regarding your pay and benefits through the date of your execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law. You
affirm that you have not filed or caused to be filed, and are not presently a
party to, a Claim against any of the Company Parties. You further affirm that
you have no known workplace injuries or occupational diseases. You acknowledge
and affirm that you have not been retaliated against for reporting any
allegation of corporate fraud or other wrongdoing by any of the Company Parties,
or for exercising any rights protected by law, including any rights protected by
the Fair Labor Standards Act, the Family Medical Leave Act or any related
statute or local leave or disability accommodation laws, or any applicable state
workers’ compensation law.

In addition, you acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your release and waiver herein does not apply to any rights or claims that
arise after the date you sign this Agreement; (b) you should consult with an
attorney prior to signing this Agreement; (c) you have twenty-one (21) days to
consider this Agreement (although you may choose to voluntarily sign it sooner);
(d) you have seven (7) days following the date you sign this Agreement to revoke
it (by sending written revocation directly to the Company’s [title]); and
(e) the Agreement will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after you sign this
Agreement.

5.    Return of Company Property. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with [name/title]. Receipt of the Separation Payments described in Section 1 of
this Agreement is expressly conditioned upon return of all Company property.



--------------------------------------------------------------------------------

6.    Confidential Information, Non-Competition and Non-Solicitation
Obligations. Both during and after your employment you acknowledge your
continuing obligations under your Confidential Information and Inventions
Agreement not to use or disclose any confidential or proprietary information of
the Company and comply with your post-employment non-competition and
non-solicitation restrictions. The Company acknowledges that you will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, in the event that you file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding, if
you: (A) file any document containing the trade secret under seal; and (B) do
not disclose the trade secret, except pursuant to court order.

7.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) you may disclose this Agreement insofar as such disclosure may be required
by law. Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to discuss your employment with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, other federal government agency or similar state or local agency or to
discuss the terms and conditions of your employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.

8.    Non-Disparagement. You agree not to disparage the Company, and the
Company’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process. Notwithstanding the foregoing, nothing in this
Agreement shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, other federal government agency or similar state
or local agency or to discuss the terms and conditions of your employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

9.    No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

10.    Breach. You agree that upon any breach of this Agreement you will forfeit
all amounts paid or owing to you under this Agreement. Further, you acknowledge
that it may be impossible to assess the damages caused by your violation of the
terms of Sections 5, 6, 7 and 8 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company. You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement.

11.    Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts as applied to contracts made and to be performed entirely within
Massachusetts.



--------------------------------------------------------------------------------

EVERBRIDGE, INC. By:       [insert]       [insert]